Exhibit 10.2

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
December 3, 2014 between GREEN PLAINS CATTLE COMPANY, LLC, a Delaware limited
liability company (the “Borrower”), BANK OF THE WEST and ING Capital LLC, in
their capacity as administrative agent (in such capacity, the “Joint
Administrative Agent”) for the Secured Parties.

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Lenders party
thereto and the Administrative Agent, the Lenders have agreed to make Loans and
issue Letters of Credit upon the terms and subject to the conditions set forth
therein; and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to the Borrower, shall refer to the Borrower’s Collateral or the
relevant part thereof.

 

1



--------------------------------------------------------------------------------

(b) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Farm Products, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

(c) In addition, the following terms shall have the meanings set forth below:

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” has the meaning provided in Section 2 hereof.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Government Contract” means a contract between the Borrower and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any Governmental Authority, as Account Debtor, to the Borrower.

“Intellectual Property” means, collectively, all of the following of the
Borrower: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing,
(iii) Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks
and Trademark Licenses and (iv) other agreements with respect to any rights in
any of the items described in the foregoing clauses (i), (ii), and (iii).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Nebraska except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, the Borrower
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of the Borrower in and to all of the
following, whether now owned

 

2



--------------------------------------------------------------------------------

or existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”): (a) all Accounts; (b) all cash, currency and Cash Equivalents;
(c) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper); (d) all Farm Products; (e) all Deposit Accounts; (f) all Documents;
(g) all Equipment; (h) all Fixtures; (i) all General Intangibles; (j) all Goods;
(k) all Instruments; (l) all Intellectual Property; (m) all Inventory; (n) all
Investment Property; (o) all Letter-of-Credit Rights; (p) all Payment
Intangibles; (q) all Securities Accounts; (r) all Software; (s) all Supporting
Obligations; (t) all Vehicles; (u) all books and records pertaining to the
Collateral; (v) all Accessions and all Proceeds and products of any and all of
the foregoing and (w) all other personal property of any kind or type whatsoever
now or hereafter owned by the Borrower or as to which the Borrower now or
hereafter has the power to transfer interest therein.

The Borrower and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that until
the Facility Termination Date, that:

(a) Ownership. The Borrower is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same.

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of the Borrower and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral to the extent such security interest can be perfected by filing under
the UCC, free and clear of all Liens except for Permitted Liens. No Borrower has
authenticated any agreement authorizing any secured party thereunder to file a
financing statement, except to perfect Permitted Liens. With respect to any
Collateral consisting of a Deposit Account, Securities Entitlement or held in a
Securities Account, upon execution and delivery by the applicable Borrower, the
applicable Securities Intermediary and the Joint Administrative Agent of an
agreement granting control to the Joint Administrative Agent over such
Collateral, the Joint Administrative Agent shall have a valid and perfected,
first priority security interest in such Collateral.

(c) Accounts. (i) Each Account of the Borrower and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by the Borrower (or is in the process of being delivered) or
(B) services theretofore actually rendered by the Borrower to, the account
debtor named therein, (iii) no Account of the Borrower is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Administrative Agent, has been endorsed over and
delivered to, or submitted to the control of, the Administrative Agent, (iv) no
surety bond was required or given in connection with any Account of the Borrower
or the contracts or purchase orders out of which they arose, (v) the right to
receive payment under each Account is assignable and (vi) no Account Debtor has
any defense, set-off, claim or counterclaim against the Borrower that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral otherwise, except defenses,
setoffs, claims or counterclaims that are not, in the aggregate, material to the
value of the Accounts.

 

3



--------------------------------------------------------------------------------

(d) Contracts; Agreements; Licenses. Borrower has not material contracts,
agreements or licenses which are non-assignable by their terms, or as a matter
of law, or which prevent the granting of a security interest therein.

(e) Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
the Borrower), is necessary or required for (i) the grant by the Borrower of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by the Borrower, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or (iii) the exercise by the Joint Administrative Agent or
the Secured Parties of the rights and remedies provided for in this Agreement
(including, without limitation, as against any Issuer), except for (A) the
filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B) obtaining control to perfect the Liens created by
this Agreement (to the extent required under Section 4(c) hereof), (C) such
actions as may be required by Laws affecting the offering and sale of
securities, (D) consents, authorizations, filings or other actions which have
been obtained or made, and (E) as may be required with respect to Vehicles
registered under a certificate of title.

4. Covenants. The Borrower covenants that until the Facility Termination Date,
that the Borrower shall:

(a) Maintenance of Perfected Security Interest; Further Information.

(i) Maintain the security interest created by this Agreement as a first priority
perfected security interest (subject only to Permitted Liens) and shall defend
such security interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens).

(ii) From time to time furnish to the Joint Administrative Agent upon the
Administrative Agent’s or any Lender’s reasonable request, statements and
schedules further identifying and describing the assets and property of the
Borrower and such other reports in connection therewith as the Joint
Administrative Agent or such Lender may reasonably request, all in reasonable
detail.

(b) Required Notifications. The Borrower shall promptly notify the
Administrative Agent, in writing, of: (i) any Lien (other than Permitted Liens)
on any of the Collateral which would adversely affect the ability of the Joint
Administrative Agent to exercise any of its remedies hereunder and (ii) the
occurrence of any other event which could reasonably be expected to have a
material impairment on the aggregate value of the Collateral or on the security
interests created hereby.

(c) Perfection through Possession and Control.

 

  (i)

If any of the Collateral shall be or become evidenced by any Instrument or
Tangible Chattel Paper or Supporting Obligation, or if any property constituting
Collateral shall be stored or shipped subject to a Document, ensure that such

 

4



--------------------------------------------------------------------------------

Instrument, Tangible Chattel Paper, Supporting Obligation or Document is either
in the possession of the Borrower at all times or, if requested by the Joint
Administrative Agent to perfect its security interest in such Collateral, is
delivered to the Joint Administrative Agent duly endorsed in a manner
satisfactory to the Administrative Agent.

(ii) If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, execute and deliver (and, with respect to any Collateral consisting of
a Securities Account or uncertificated Investment Property, cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Joint Administrative Agent all control
agreements, assignments, instruments or other documents as reasonably requested
by the Joint Administrative Agent for the purposes of obtaining and maintaining
Control of such Collateral. If any Collateral shall consist of Deposit Accounts
or Securities Accounts, comply with Section 4.01 of the Credit Agreement.

(d) Filing of Financing Statements, Notices, etc. The Borrower shall execute and
deliver to the Joint Administrative Agent and/or file such agreements,
assignments or instruments (including affidavits, notices, reaffirmations and
amendments and restatements of existing documents, as the Joint Administrative
Agent may reasonably request) and do all such other things as the Joint
Administrative Agent may reasonably deem necessary or appropriate (i) to assure
to the Joint Administrative Agent its security interests hereunder, including
such instruments as the Joint Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, including, without limitation,
financing statements (including continuation statements). Furthermore, the
Borrower also hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other person whom the Joint
Administrative Agent may designate, as the Borrower’s attorney in fact with full
power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of the Borrower any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
Facility Termination Date. The Borrower hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the Joint
Administrative Agent without notice thereof to the Borrower wherever the Joint
Administrative Agent may in its sole discretion desire to file the same.

(e) Collateral Held by Warehouseman, Bailee, etc.

(i) If any Collateral is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of the Borrower (A) notify the
Joint Administrative Agent of such possession, (B) notify such Person in writing
of the Administrative Agent’s security interest for the benefit of the Secured
Parties in such Collateral, (C) instruct such Person to hold all such Collateral
for the Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (D) unless otherwise consented to in writing by the
Administrative

 

5



--------------------------------------------------------------------------------

Agent, obtain (1) a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Joint Administrative Agent and (2) such
other documentation required by the Joint Administrative Agent (including,
without limitation, subordination and access agreements).

(ii) Perfect and protect the Borrower’s ownership interests in all Inventory
stored with a consignee against creditors of the consignee by filing and
maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required by the UCC to notify any prior creditors of the
consignee of the consignment arrangement, and taking such other actions as may
be appropriate to perfect and protect the Borrower’s interests in such inventory
under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC
or otherwise, which such financing statements filed pursuant to this Section
shall be assigned to the Administrative Agent, for the benefit of the Secured
Parties.

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be likely to adversely affect the value thereof, or allow any credit
or discount thereon, other than as normal and customary in the ordinary course
of the Borrower’s business. The Borrower will deliver to the Joint
Administrative Agent a copy of each material demand, notice or document received
by it that questions or calls into doubt the validity or enforceability of any
Account.

(g) Commercial Tort Claims. Execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent’s security interest in any Commercial Tort
Claims initiated by or in favor of the Borrower.

(h) Inventory. With respect to the Inventory of the Borrower:

(i) At all times maintain inventory records reasonably satisfactory to the
Administrative Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory and the Borrower’s
cost therefore and daily withdrawals therefrom and additions thereto.

(ii) Produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).

(i) Books and Records. Mark its books and records (and shall cause the Issuer of
the Pledged Equity of the Borrower to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------

(j) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Joint Administrative Agent shall have a
perfected Lien on such Fixture or real property.

(k) Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted).

(l) Further Assurances.

(i) Promptly upon the request of the Joint Administrative Agent and at the sole
expense of the Borrower, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Joint
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) the assignment of any
Material Contract, (B) with respect to Government Contracts, assignment
agreements and notices of assignment, in form and substance satisfactory to the
Administrative Agent, duly executed by the Borrower to such Government Contract
in compliance with the Assignment of Claims Act (or analogous state applicable
Law), and (C) all applications, certificates, instruments, registration
statements, and all other documents and papers the Joint Administrative Agent
may reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement; provided that no Borrower shall be
required to take any action to perfect a security interest in any Collateral
that the Joint Administrative Agent reasonably determines in its sole discretion
that the costs and burdens to the Borrower of perfecting a security interest in
such Collateral (including any applicable stamp, intangibles or other taxes) are
excessive in relation to value to the Lenders afforded thereby.

(ii) From time to time upon the Administrative Agent’s reasonable request,
promptly furnish such updates to the information disclosed pursuant to this
Agreement and the Credit Agreement, including any Schedules hereto or thereto,
such that such updated information is true and correct as of the date so
furnished.

5. Authorization to File Financing Statements. The Borrower hereby authorizes
the Joint Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Joint Administrative Agent may from time to time
deem necessary or appropriate in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, which such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Joint Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired.”

 

7



--------------------------------------------------------------------------------

6. Advances. On failure of the Borrower to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Joint
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Joint Administrative Agent
may reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the Joint
Administrative Agent may make for the protection of the security hereof or which
may be compelled to make by operation of Law. All such sums and amounts so
expended shall be repayable by the Borrower on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Joint Administrative Agent on behalf of the Borrower, and no
such advance or expenditure therefor, shall relieve the Borrower of any Default
or Event of Default. The Joint Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by the
Borrower in appropriate proceedings and against which adequate reserves are
being maintained in accordance with GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Joint Administrative Agent on behalf of the Secured
Parties shall have, in addition to the rights and remedies provided herein, in
the Loan Documents, in any other documents relating to the Secured Obligations,
or by any applicable Law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the Joint
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Borrower, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Borrower to assemble and make available to the Joint
Administrative Agent at the expense of the Borrower any Collateral at any place
and time designated by the Joint Administrative Agent which is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and (v) without
demand and without advertisement, notice, hearing or process of law, all of
which each of the Borrower hereby waives to the fullest extent permitted by Law,
at any place and time or times, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels any or all
Collateral held by or for it at public or private sale (which in the case of a
private sale of Pledged Equity, shall be to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for money, upon credit or otherwise, at such
prices and upon such terms as the Joint Administrative Agent deems advisable, in
its sole discretion (subject to any and all mandatory legal requirements). The
Borrower acknowledges that

 

8



--------------------------------------------------------------------------------

any such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and the Joint
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by applicable Law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold. Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, the Borrower
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice. The Joint Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. To the extent permitted by applicable Law, any Secured
Party may be a purchaser at any such sale. To the extent permitted by applicable
Law, the Borrower hereby waives all of its rights of redemption with respect to
any such sale. Subject to the provisions of applicable Law, the Joint
Administrative Agent may postpone or cause the postponement of the sale of all
or any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by Law,
be made at the time and place to which the sale was postponed, or the Joint
Administrative Agent may further postpone such sale by announcement made at such
time and place. To the extent permitted by applicable Law, the Borrower waives
all claims, damages and demands it may acquire against the Joint Administrative
Agent or any Secured Party arising out of the exercise by them of any rights
hereunder except to the extent any such claims, damages or demands result solely
from the gross negligence or willful misconduct of the Joint Administrative
Agent or any other Secured Party as determined by a final non-appealable
judgment of a court of competent jurisdiction, in each case against whom such
claim is asserted. The Borrower agrees that the internet shall constitute a
“place” for purposes of Section 9-610(b) of the UCC and that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and the Borrower is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the UCC.

(b) Remedies Relating to Accounts.

(i) During the continuation of an Event of Default, whether or not the Joint
Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) the Borrower shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors and
parties to the Material Contracts subject to a security interest hereunder that
such Accounts and the Material Contracts have been assigned to the
Administrative Agent, for the benefit of the Secured Parties and promptly upon
request of the Administrative Agent, instruct all account debtors to remit all
payments in respect of Accounts to a mailing location selected by the Joint
Administrative Agent and (B) the Joint Administrative Agent shall have the right
to enforce the Borrower’s rights against its customers and account debtors, and
the Joint Administrative Agent or its designee may notify the Borrower’s
customers and account debtors that the Accounts of the Borrower have been
assigned to the Joint Administrative Agent or of the

 

9



--------------------------------------------------------------------------------

Administrative Agent’s security interest therein, and may (either in its own
name or in the name of the Borrower or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Secured Parties in the Accounts.

(ii) The Borrower acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Joint Administrative Agent in accordance with
the provisions hereof shall be solely for the Administrative Agent’s own
convenience and that the Borrower shall not have any right, title or interest in
such Accounts or in any such other amounts except as expressly provided herein.
Neither the Joint Administrative Agent nor the Secured Parties shall have any
liability or responsibility to the Borrower for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.

(iii) During the continuation of an Event of Default, (A) the Joint
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Borrower shall furnish all such
assistance and information as the Joint Administrative Agent may require in
connection with such test verifications, (B) upon the Administrative Agent’s
request and at the expense of the Borrower, the Borrower shall cause independent
public accountants or others satisfactory to the Joint Administrative Agent to
furnish to the Joint Administrative Agent reports showing reconciliations, aging
and test verifications of, and trial balances for, the Accounts and (C) the
Joint Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.

(iv) Upon the request of the Administrative Agent, the Borrower shall forward to
the Administrative Agent, on the last Business Day of each week, deposit slips
related to all cash, money, checks or any other similar items of payment
received by the Borrower during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent.

(c) Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Joint Administrative Agent may
prevent withdrawals or other dispositions of funds in Deposit Accounts and
Securities Accounts subject to control agreements or held with any Secured
Party.

(d) Material Contracts. Upon the occurrence of an Event of Default and during
the continuation thereof, the Joint Administrative Agent shall be entitled to
(but shall not be required to): (i) proceed to perform any and all obligations
of the Borrower under any Material Contract and exercise all rights of the
Borrower thereunder as fully as the Borrower

 

10



--------------------------------------------------------------------------------

itself could, (ii) do all other acts which the Joint Administrative Agent may
deem necessary or proper to protect its security interest granted hereunder,
provided such acts are not inconsistent with or in violation of the terms of any
of the Credit Agreement, of the other Loan Documents or applicable Law, and
(iii) sell, assign or otherwise transfer any Material Contract in accordance
with the Credit Agreement, the other Loan Documents and applicable Law, subject,
however, to the prior approval of each other party to such Material Contract, to
the extent required under such Material Contract.

(e) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the Joint
Administrative Agent shall have the right to enter and remain upon the various
premises of the Borrower without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Borrower for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Joint Administrative Agent
may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Joint Administrative Agent exercises its right to take
possession of the Collateral, the Borrower shall also at its expense perform any
and all other steps reasonably requested by the Joint Administrative Agent to
preserve and protect the security interest hereby granted in the Collateral,
such as placing and maintaining signs indicating the security interest of the
Administrative Agent, appointing overseers for the Collateral and maintaining
inventory records.

(f) Nonexclusive Nature of Remedies. Failure by the Joint Administrative Agent
or the Secured Parties to exercise any right, remedy or option under this
Agreement, any other Loan Document, any other document relating to the Secured
Obligations, or as provided by Law, or any delay by the Joint Administrative
Agent or the Secured Parties in exercising the same, shall not operate as a
waiver of any such right, remedy or option. No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Joint Administrative Agent or the Secured Parties shall only
be granted as provided herein. To the extent permitted by Law, neither the
Administrative Agent, the Secured Parties, nor any party acting as attorney for
the Joint Administrative Agent or the Secured Parties, shall be liable hereunder
for any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder as determined
by a final non-appealable judgment of a court of competent jurisdiction. The
rights and remedies of the Joint Administrative Agent and the Secured Parties
under this Agreement shall be cumulative and not exclusive of any other right or
remedy which the Joint Administrative Agent or the Secured Parties may have.

(g) Retention of Collateral. In addition to the rights and remedies hereunder,
the Joint Administrative Agent may, in compliance with Sections 9-620 and 9-621
of the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Joint Administrative Agent shall have
provided such notices, however, the Joint Administrative Agent shall not be
deemed to have retained any Collateral in satisfaction of any Secured
Obligations for any reason.

 

11



--------------------------------------------------------------------------------

(h) Waiver; Deficiency. The Borrower hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Joint Administrative Agent or the Secured Parties are legally entitled, the
Borrower shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the costs of collection and
the fees, charges and disbursements of counsel. Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Borrower or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
the Borrower hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of the Borrower, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Joint Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Joint Administrative Agent may
deem reasonably appropriate;

(iv) to receive, open and dispose of mail addressed to the Borrower and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of the Borrower on behalf of
and in the name of the Borrower, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Joint Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Joint
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated herein;

 

12



--------------------------------------------------------------------------------

(viii) to institute any foreclosure proceedings that the Joint Administrative
Agent may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Joint Administrative Agent may reasonably deem
appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Joint Administrative Agent or one or more of the Secured Parties or into the
name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Joint Administrative Agent or as the Joint
Administrative Agent shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(xv) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the Joint
Administrative Agent may request to evidence the security interests created
hereby in such Intellectual Property and the goodwill and General Intangibles of
the Borrower relating thereto or represented thereby; and

(xvi) do and perform all such other acts and things as the Joint Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Joint Administrative Agent
shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Joint Administrative Agent in this Agreement, and shall not be liable for any
failure to do so or any delay in doing so. The Joint Administrative Agent shall
not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. This power of attorney is conferred on the Joint
Administrative Agent solely to protect, preserve and realize upon its security
interest in the Collateral and shall not impose any duty upon the Joint
Administrative Agent or any other Secured Party to exercise any such powers.

 

13



--------------------------------------------------------------------------------

(b) Assignment by the Administrative Agent. The Joint Administrative Agent may
from time to time assign the Secured Obligations to a successor Joint
Administrative Agent appointed in accordance with the Credit Agreement, and such
successor shall be entitled to all of the rights and remedies of the Joint
Administrative Agent under this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Joint Administrative Agent hereunder, the Joint Administrative Agent shall
have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that the Borrower shall be responsible for preservation of
all rights in the Collateral, and the Joint Administrative Agent shall be
relieved of all responsibility for the Collateral upon surrendering it or
tendering the surrender of it to the Borrower. The Joint Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Joint Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Joint Administrative Agent shall not have responsibility for taking any
necessary steps to preserve rights against any parties with respect to any of
the Collateral. In the event of a public or private sale of Collateral pursuant
to Section 7 hereof, the Joint Administrative Agent shall have no responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Joint Administrative Agent has or is deemed to have knowledge
of such matters, or (ii) taking any steps to clean, repair or otherwise prepare
the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, the Borrower shall remain liable under each of the Accounts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account. Neither the Joint Administrative Agent nor any
Secured Party shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Joint Administrative Agent or any Secured Party of any
payment relating to such Account pursuant hereto, nor shall the Joint
Administrative Agent or any Secured Party be obligated in any manner to perform
any of the obligations of the Borrower under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

(e) Releases of Collateral.

(i) If any Collateral shall be sold, transferred or otherwise disposed of by the
Borrower in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of the Borrower, shall
promptly execute and deliver to the Borrower all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

 

14



--------------------------------------------------------------------------------

(ii) The Joint Administrative Agent may release any of the Pledged Equity from
this Agreement or may substitute any of the Pledged Equity for other Pledged
Equity without altering, varying or diminishing in any way the force, effect,
lien, pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

9. Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the
Credit Agreement) any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Joint Administrative Agent or
any Secured Party in cash or Cash Equivalents will be applied in reduction of
the Secured Obligations in the order set forth in the Credit Agreement.

10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
(other than obligations under this Agreement which expressly survive such
termination) and the Joint Administrative Agent shall, upon the request and at
the expense of the Borrower, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Borrower evidencing such
termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Joint Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Joint Administrative Agent or any
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement.

12. Successors in Interest. This Agreement shall be binding upon the Borrower,
its successors and assigns and shall inure, together with the rights and
remedies of the Joint Administrative Agent and the Secured Parties hereunder, to
the benefit of the Joint Administrative Agent and the Secured Parties and their
successors and permitted assigns.

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement; provided
that notices and communications to the Borrower shall be directed to the
Borrower, at the address of the Borrower set forth in Section 11.02 of the
Credit Agreement.

 

15



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by the Borrower), or by a
guarantee, endorsement or property of any other Person, then the Joint
Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Joint Administrative Agent shall have the right, in its sole discretion,
to determine which rights, security, liens, security interests or remedies the
Joint Administrative Agent shall at any time pursue, relinquish, subordinate,
modify or take with respect thereto, without in any way modifying or affecting
any of them or the Secured Obligations or any of the rights of the Joint
Administrative Agent or the Secured Parties under this Agreement, under any
other of the Loan Documents or under any other document relating to the Secured
Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Joint Administrative Agent a Joinder Agreement in the form of Exhibit D to the
Credit Agreement or such other form acceptable to the Administrative Agent.
Immediately upon such execution and delivery of such Joinder Agreement (and
without any further action), each such additional Person will become a party to
this Agreement as a “Borrower” and have all of the rights and obligations of the
Borrower hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

 

16



--------------------------------------------------------------------------------

21. Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the Borrower pursuant to this Agreement, together with
all rights accompanying such security interest as provided by this Agreement and
applicable Law, notwithstanding any anti-assignment provisions in any operating
agreement, limited partnership agreement or similar organizational or governance
documents of such Issuer.

22. Joint and Several Obligations of the Borrower.

(a) The Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
the Borrower and in consideration of the undertakings of the Borrower to accept
joint and several liability for the obligations of each of them.

(b) The Borrower jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a primary obligor, joint and several
liability with respect to the payment and performance of all of the Secured
Obligations, it being the intention of the parties hereto that (i) all the
Secured Obligations shall be the joint and several obligations of the Borrower
without preferences or distinction among them and (ii) a separate action may be
brought against the Borrower to enforce this Agreement whether or not the
Borrower, or any other person or entity is joined as a party.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents, to the extent the obligations of the Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of the Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).

23. Marshaling. The Joint Administrative Agent shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, the Borrower hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, the Borrower hereby irrevocably waives the benefits of all such laws.

 

17



--------------------------------------------------------------------------------

24. Injunctive Relief.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Joint Administrative Agent and the other Secured Parties. Therefore, the
Borrower agrees that the Joint Administrative Agent and the other Secured
Parties, at the option of the Joint Administrative Agent and the other Secured
Parties, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and the Borrower hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute under this Agreement or
any other Loan Document, whether such dispute is resolved through arbitration or
judicially.

25. Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Joint Administrative Agent
pursuant to the terms of the Credit Agreement, and with respect to the actions
and omissions of the Joint Administrative Agent hereunder or otherwise relating
hereto that do or may affect such Secured Party, the Joint Administrative Agent
and each of its Affiliates shall be entitled to all of the rights, benefits and
immunities conferred under Article IX of the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:    

GREEN PLAINS CATTLE COMPANY, LLC,

a Delaware limited liability company

    By:   /s/ Jerry L. Peters     Name:   Jerry L. Peters     Title:   Chief
Financial Officer

Accepted and agreed to as of the date first above written.

BANK OF THE WEST, as the Joint Administrative Agent for itself and ING Capital
LLC as Joint Administrative Agent

 

By:   /s/ Charles Greenway Name:   Charles Greenway Title:   Vice President

 

19